Name: Council Decision (EU) 2015/541 of 24 March 2015 repealing Decision 2011/492/EU concerning the conclusion of consultations with the Republic of Guinea-Bissau under Article 96 of the ACP-EU Partnership Agreement
 Type: Decision
 Subject Matter: economic conditions;  European construction;  Africa;  electoral procedure and voting;  political framework;  cooperation policy;  executive power and public service;  social affairs;  economic geography
 Date Published: 2015-04-01

 1.4.2015 EN Official Journal of the European Union L 88/13 COUNCIL DECISION (EU) 2015/541 of 24 March 2015 repealing Decision 2011/492/EU concerning the conclusion of consultations with the Republic of Guinea-Bissau under Article 96 of the ACP-EU Partnership Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific (ACP) Group of States of the one part, and the European Community and its Member States of the other part, signed in Cotonou on 23 June 2000 (1) (the ACP-EU Partnership Agreement), as amended (2), and in particular Article 96 thereof, Having regard to the internal agreement between the representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EU Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2011/492/EU (4), consultations with the Republic of Guinea-Bissau under Article 96 of the ACP-EU Partnership Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. (2) Those appropriate measures were extended until 19 July 2013 by Council Decision 2012/387/EU (5) and, subsequently, until 19 July 2014 by Council Decision 2013/385/EU (6). Council Decision 2014/467/EU (7) extended the validity of Council Decision 2011/492/EU by one year, until 19 July 2015, but suspended the application of the appropriate measures. (3) Peaceful, free and credible legislative and presidential elections were held in Guinea-Bissau on 13 April and 18 May 2014 and constitutional order was restored in the country. (4) An inclusive government committed to implementing the reforms necessary for the development and stability of the country was established, and encouraging progress towards implementing the Article 96 commitments laid down in Council Decision 2011/492/EU has been made. (5) Guinea-Bissau remains fragile and the democratically elected authorities need the support of international partners to implement the country's reform programme and development agenda. (6) In order for the Union to support, together with other international partners, the ongoing efforts of national authorities to stabilise and consolidate the democratic institutions and promote the socioeconomic development of Guinea-Bissau, Council Decision 2011/492/EU should be repealed, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2011/492/EU is repealed. Article 2 The letter in the Annex to this Decision shall be sent to the authorities of Guinea-Bissau. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 March 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 317, 15.12.2000, p. 3. (2) Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (OJ L 287, 4.11.2010, p. 3). (3) OJ L 317, 15.12.2000, p. 376, as amended by Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, amending the Internal Agreement of 18 September 2000 on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (OJ L 247, 9.9.2006, p. 48). (4) Council Decision 2011/492/EU of 18 July 2011 concerning the conclusion of consultations with the Republic of Guinea-Bissau under Article 96 ACP-EU Partnership Agreement (OJ L 203, 6.8.2011, p. 2). (5) Council Decision 2012/387/EU of 16 July 2012 extending the period of application of the appropriate measures in Decision 2011/492/EU (OJ L 187, 17.7.2012, p. 1). (6) Council Decision 2013/385/EU of 15 July 2013 extending the period of application of the appropriate measures in Decision 2011/492/EU (OJ L 194, 17.7.2013, p. 6). (7) Council Decision 2014/467/EU of 14 July 2014 extending the validity of Decision 2011/492/EU and suspending the application of its appropriate measures (OJ L 212, 18.7.2014, p. 12). ANNEX Letter from the Union to the authorities of Guinea-Bissau H.E. the President of the Republic of Guinea-Bissau, H.E. the Prime Minister of the Republic of Guinea-Bissau, Sirs, The European Union (EU) is very encouraged by Guinea-Bissau's achievements over the past year. The country turned a corner when it held peaceful and credible general elections in April and May 2014, establishing democratically elected authorities, including an inclusive government that we believe is committed to rebuilding the country, strengthening its democratic institutions and moving towards socio-political stability and economic development. In view of the restoration of constitutional order and the progress made towards Guinea-Bissau's commitments under Article 96 of the Cotonou Agreement, as well as your undertaking to pursue their implementation by carrying out the necessary reforms and taking appropriate action, it is our pleasure to inform you that the measures which since 2011 have restricted the scope of EU development cooperation with Guinea-Bissau have been repealed. We are therefore fully resuming our cooperation with your country. Since Guinea-Bissau still faces many political and socio-economic challenges, we would like to encourage you to stay united and continue your efforts to strengthen democratic institutions, genuinely reform the security sector, strengthen the rule of law, combat corruption, impunity and drug trafficking, and promote sustainable development. The EU stands by you and supports all efforts undertaken in this direction. Indeed, the lifting of the appropriate measures under Article 96 of the Cotonou Agreement enables us to assist you in the organisation of the Round Table on Guinea-Bissau on 25 March 2015 in Brussels and to fully contribute to its success. Moreover, we will continue the consultation and preparation phase of the 11th European Development Fund with your government with a view to signing as soon as possible the National Indicative Programme that will support you in the implementation of your ambitious reform programme. Finally, we look forward not only to a full re-engagement with Guinea-Bissau through development, but also to a strengthening of our political dialogue under Article 8 of the Cotonou Agreement. Yours faithfully, For the Council F. MOGHERINI High Representative of the European Union for Foreign Affairs and Security Policy For the Commission N. MIMICA Commissioner